Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 1 of 11 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

ENDURANCE AMERICAN                                  *      CIVIL ACTION NO.:
INSURANCE COMPANY                                   *
                                                    *      SECTION:
VERSUS                                              *
                                                    *      JUDGE:
                                                    *
CHEYENNE PARTNERS, LLC, et al.                      *      MAGISTRATE JUDGE:

                           COMPLAINT FOR INTERPLEADER

         NOW INTO COURT, through undersigned counsel, comes Endurance American

Insurance Company (“Endurance”), a Delaware corporation, and submits this Complaint for

Interpleader pursuant to Rule 22 of the Federal Rules of Civil Procedure, and would show the

Court as follows:

                                      I.     THE PARTIES

                                               1.

         Plaintiff, Endurance American Insurance Company, is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business in New

York, New York. During all times referred to in the Complaint for Interpleader, Endurance, was

authorized to do business and was doing business in the State of Louisiana.

                                               2.

         Defendant Cheyenne Partners, LLC (“Cheyenne”) is a limited liability company

organized and existing under the laws of the State of Louisiana, with its principal place of

business in Lafayette, Louisiana. Cheyenne’s registered agent for service of process is attorney

Emile Joseph, Jr. of Allen & Gooch, 2000 Kaliste Saloom Rd Suite 400, Lafayette, LA 70508.

Based upon information and belief, Cheyenne is a citizen of the State of Louisiana.




4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 2 of 11 PageID #: 2



                                                 3.

         Defendant Eagle Air, LLC (“Eagle Air”) is a limited liability company organized and

existing under the laws of the State of Louisiana, with its principal place of business in Lafayette,

Louisiana. Eagle Air’s registered agent for service of process is Michael Hebert, 310 Laser Lane,

Lafayette, LA 70507. Based upon information and belief, Eagle Air is a citizen of the State of

Louisiana

                                                 4.

         Defendant Global Data Systems, Inc. (“GDS”) is a corporation organized and existing

under the laws of the State of Louisiana, with its principal place of business in Lafayette,

Louisiana. GDS’ registered agent for service of process is Charles E. Vincent, 310 Laser Lane,

Lafayette, Louisiana 70507. Based upon information and belief, GDS is a citizen of Louisiana.

                                                 5.

         Defendant SLD Aircraft, LLC (“SLD Aircraft”) is a limited liability company organized

and existing under the laws of the State of Louisiana, with its principal place of business in

Lafayette, Louisiana. SLD Aircraft’s registered agent for service of process is Rodney L. Savoy,

1100 Camellia Blvd., STE 201, Lafayette, Louisiana 70508. Based upon information and belief,

SLD Aircraft is a citizen of the state of Louisiana.

                                                 6.

         Defendant Southern Lifestyle Development Company, LLC (“Southern”) is a limited

liability company organized and existing under the laws of the State of Louisiana, with its

principal place of business in Lafayette, Louisiana. Southern’s registered agent for service of

process is Tricia Sieferman, 1100 Camellia Blvd., STE 201, Lafayette, Louisiana 70508. Based

upon information and belief, Southern is a citizen of the state of Louisiana.




4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 3 of 11 PageID #: 3



                                                7.

         Defendant Rodney Savoy is an adult citizen of Louisiana and he resides at 312 Princeton

Woods Loop, Lafayette, Louisiana 70508. Mr. Savoy is a manager of both SLD Aircraft and

Southern.

                                                8.

         Decedent Ian Biggs was an adult citizen of Louisiana and he resided at 118 Bermuda

Circle, Scott, Louisiana 70583. The administratrix of Mr. Biggs estate is his surviving spouse,

Shannon Webb Biggs. In her capacity as administratrix of the Estate of Ian Biggs, Mrs. Biggs

may be served at 118 Bermuda Circle, Scott, Louisiana 70583.

                                                9.

         Defendant/Claimant Steven Ensminger, Jr. is an adult citizen of Louisiana and he resides

at 1183 Highway 1 S, Donaldsonville, Louisiana, 70346. Mr. Ensminger is the surviving spouse

of decedent Carley Ann McCord.

                                               10.

         Defendants/Claimants Tracy and Karen McCord are adult citizens of Louisiana and they

reside at 5815 S. Shore Drive, Baton Rouge, Louisiana 70817. The McCords are the parents of

decedent Carley Ann McCord.

                                               11.

         Defendant/Claimant Chris Vincent is an adult citizen of Louisiana and he resides at 214

Brahmwell Court, Lafayette, Louisiana 70508. Mr. Vincent is the surviving spouse of decedent

Gretchen Vincent and the father of decedent, a minor, Michael Walker Vincent.




4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 4 of 11 PageID #: 4



                                                12.

         Defendants/Claimants Stephen Wade Berzas and MacKenzie Berzas are adult citizens of

Louisiana and they reside at 3321 Higginbotham Highway, Church Point, Louisiana 70525. Mr.

Berzas is a surviving passenger and he is married to Mrs. Mackenzie Berzas.

                                                13.

         Decedent Robert Vaughn Crisp, II, was an adult citizen of Louisiana and he resided at

296 Gentry Road, Washington, Louisiana 70589. The administratrix of Mr. Crisp’s estate is his

surviving spouse, Mignone Denay Crisp. In her capacity as the administratrix of the Estate of

Robert Vaughn Crisp, II, Defendant/Claimant Mrs. Crisp may be served at 296 Gentry Road,

Washington, Louisiana 70589.

                                                14.

         Defendant/Claimant Mignone Denay Crisp is an adult citizen of Louisiana and she

resides at 296 Gentry Road, Washington, Louisiana 70589. Mrs. Crisp is the surviving spouse of

decedent Robert Vaughn Crisp, II.

                                                15.

         Defendant/Claimant Megan Thomas is an adult citizen of Louisiana and she resides at

330 Fue Follet Road, Apartment 165, Lafayette, Louisiana 70508. Upon information and belief,

Ms. Thomas was in close proximity to the airplane crash.

                                                16.

         Defendants/Claimants Kristie Danielle Britt and Robert Britt, individually and on behalf

of their minor child, Elliott Britt, are adult citizens of Louisiana and they reside at 126 Pigeon

Loop, Lafayette, Louisiana 70508. Upon information and belief, Mrs. Britt was a bystander

injured in the crash.




4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 5 of 11 PageID #: 5



                                                 17.

         Defendant/Claimant Andy Truxillo is an adult citizen of Louisiana and he resides at 121

N. Locksley Drive, Lafayette, Louisiana 70508. Mr. Truxillo is the father of Kristie Danielle

Britt.

                                                 18.

         Endurance investigated the claims brought by Defendants/Claimants and has made

diligent effort to identify all claimants; however, there may be other claims of which Endurance

is not yet aware.     If Defendants and/or Defendant/Claimants are aware of any additional

claimants who may have a real or potential claim against the Policy limits, Endurance requests

they be identified. If additional real or potential claimants are identified in the future, Endurance

will request leave to amend this Complaint to name them as parties.

                                 JURISDICTION AND VENUE

                                                 19.

         This is a civil action for interpleader governed by Rule 22 of the Federal Rules of Civil

Procedure as Defendants’ claims may expose Endurance to double or multiple liabilities.

                                                 20.

         Joinder for interpleader is proper even though Endurance may deny liability in whole or

in part to any or all of the Claimants. Fed. R. Civ. Pro. 22(1)(B).

                                                 21.

         This Court has original jurisdiction under 28 U.S.C. § 1332 as this civil action involves

citizens of different states – Plaintiff is a citizen of Delaware and New York, and Defendants are

citizens of Louisiana – and the amount in controversy exceeds $75,000, exclusive of interests

and costs.




4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 6 of 11 PageID #: 6



                                                 22.

         Venue is proper in the Western District of Louisiana pursuant to 28 U.S.C. §1391

because it is the judicial district in which one or more of the Defendants reside, and where a

substantial part of the events giving rise to the claim occurred.

                   II.   FACTS AND CAUSE OF ACTION IN INTERPLEADER

                                                 23.

         Endurance issued Aircraft Insurance Policy No. NAI6025731 to Cheyenne Partners, LLC

for the period July 1, 2019 to July 1, 2020 (the “Policy”), with a combined Single Limit for

Bodily Injury and Property Damage liability of $5 million Each Person/Each Occurrence,

including crew and passengers.

                                                 24.

         Additional Insureds named on the Policy and relevant here are: Eagle Air, LLC, Global

Data Systems, Inc., SLD Aircraft, LLC, Ian Biggs (Pilot), Southern Lifestyle Development

Company, LLC and Rodney Savoy. Upon information and belief, the Additional Insureds named

herein had some involvement with respect to the flight, the pilot or ownership and/or

maintenance of the aircraft.

                                                 25.

         On December 28, 2019, the Piper PA 31T airplane owned by Cheyenne Partners, LLC

and piloted by Ian Biggs crashed shortly after takeoff from the regional airport in Lafayette,

Louisiana (the “Accident”).




4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 7 of 11 PageID #: 7




                                                26.

         Ian Biggs, the pilot, was killed in the crash. Based upon information and belief, Mr.

Biggs was an employee of Global Data Systems, Inc. and/or Southern.

                                                27.

         Robert Vaughn Crisp, II, a passenger, was killed in the crash. He is survived by his wife

Mignone Denay Crisp. Based upon information and belief, Mr. Crisp was the Vice-President of

Operations for Global Data Systems, Inc.

                                                28.

         Gretchen Vincent, a passenger, was killed in the crash. She is survived by her husband,

Chris Vincent. The Vincent’s minor child, Michael Walker Vincent, was also a passenger and

was killed in the crash.

                                                29.

         Carley Ann McCord, a passenger, was killed in the crash. She is survived by her

husband, Steven Ensminger, Jr., and parents, Tracy McCord and Karen McCord.

                                                30.

         Stephen Wade Berzas, a passenger, was injured in the crash. Upon information and

belief, Mr. Berzas is employed as the Vice-President of Sales and Marketing for Global Data

Systems, Inc. Mr. Berzas’ wife, MacKenzie Berzas, may have also sustained a loss as a result of

the injuries to Mr. Berzas.

                                                31.

         Kristie Danielle Britt, a bystander, was injured when a portion of the plane hit her car,

causing it to flip over and catch on fire. Mrs. Britt’s husband, Robert Britt, may have witnessed




4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 8 of 11 PageID #: 8



her injuries, and minor child, Elliott Britt may have also sustained a loss as a result of the injuries

to Mrs. Britt.

                                                 32.

         Andrew Truxillo, father of Kristie Danielle Britt, arrived on the scene shortly after the

crash and visited Mrs. Britt in the ambulance. He may have also sustained a loss as a result of the

injuries to Mrs. Britt.

                                                 33.

         Megan Thomas, a bystander, allegedly sustained psychological injuries, including post-

traumatic stress disorder from being in close proximity to the airplane crash.

                                                 34.

         Conflicting claims exist regarding entitlement to the Policy limits.        Specifically, on

January 28, 2020, Defendants/Claimants Steven Ensminger, Jr., Tracy McCord and Karen

McCord made demand upon Endurance for Cheyenne Partners, LLC’s liability insurance policy

limits. Payment of this demand would not resolve the claims of the other Defendants/Claimants.

Endurance is uncertain as to which of the Defendants/Claimants is properly entitled to the Policy

limits. Endurance is also uncertain as to the proper allocation of Policy limits amongst the

Defendants/Claimants.

                                                 35.

         Consequently, Endurance is justifiably uncertain as to whether payment of the Policy

limits to any of the aforementioned Defendants/Claimants would subject it and its Insureds to

multiple and vexatious litigation at some point in the future. Endurance is unable to ascertain,

without hazard to itself and/or its Insureds, which of the Defendants/Claimants is or are legally




4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 9 of 11 PageID #: 9



entitled to the Policy limits and cannot pay those funds without assuming the responsibility of

determining unresolved questions of law and fact.

                                                 36.

         Endurance claims no beneficial interest in the Policy limits, but is a mere stakeholder.

Endurance does not in any respect collude with any of the Defendants touching the matters in

this action.

                                                 37.

         Endurance is and has at all times been willing, ready, and able to pay the person or

persons legally entitled to receive the Policy limits and will deposit with the Clerk of the Court

the entire amount of said funds as soon as the Court approves of said deposit.

                                                 38.

         Endurance waives its right to collect any attorneys’ fees that would be payable from the

Policy limits in order to ensure the entire amount is available for the Defendants/Claimants.

         WHEREFORE,          PREMISES       CONSIDERED,          Endurance American          Insurance

Company prays as follows:

    A. That process be issued to and served on the Defendants/Claimants and that they be

         required to interplead and assert their respective claims to the subject funds paid into the

         registry of the Court and settle among themselves their rights or claims thereto.

    B. That the Policy limits, which will be deposited with the Clerk of the Court, be accepted

         into the registry of the Court to be held in an interest bearing account for future

         disbursement to the person or persons adjudged by this Court to be lawfully entitled

         thereto.




4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 10 of 11 PageID #: 10



     C. That this Court adjudicate that the aforesaid amount is the extent of Endurance American

          Insurance Company’s liability to anyone with respect to Aircraft Insurance Policy No.

          NAI6025731 issued to Cheyenne Partners, LLC.

     D. That this Court issue an order of injunction, pursuant to 28 U.S.C. §2361, enjoining and

          restraining the Defendants/Claimants, their agents, attorneys, successors, personal

          representatives, heirs, devisees, legatee, and assigns from asserting, instituting or

          prosecuting any and all demands, claims, actions or causes of actions pertaining to or in

          manner relating to or arising out of the Accident and/or the subject Policy against

          Endurance and/or any of its Insureds and that in due course said order of injunction be

          made permanent.

     E. That this Court determine the appropriate allocation of the Policy limits among the

          Defendants/Claimants.

     F. That Endurance be finally dismissed from this action, with prejudice, and fully

          discharged from any further liability which in any manner may arise under the Policy and

          the funds held in this account and that this Court adjudicate to whom the Clerk of this

          Court shall disburse the subject funds deposited into the registry of this Court.

     G. For such other and further relief as this Court deems equitable and just.




 4816-4243-7819.1
Case 6:20-cv-00571-MJJ-PJH Document 1 Filed 05/06/20 Page 11 of 11 PageID #: 11




                                            Respectfully submitted,

                                            BY: s/Tabitha R. Durbin
                                            JENNIFER E. MICHEL (#18114)
                                            TABITHA R. DURBIN (#29164)
                                            LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                            100 East Vermilion Street, Suite 300
                                            Lafayette, Louisiana 70501
                                            Telephone: 337-326-5777
                                            Facsimile: 337-504-3341
                                            Email: Jenny.Michel@lewisbrisbois.com
                                                   Tabitha.Durbin@lewisbrisbois.com
                                            Counsel for Endurance American Insurance
                                            Company


                                    Certificate of Service

         I certify that a copy of the above and foregoing has been served on the following
 counsel of record in this matter by filing with the Court’s CM/ECF System this 6th day of
 May, 2020.


                                      s/Tabitha R. Durbin




 4816-4243-7819.1
